department of the treasury internal_revenue_service washington d c office_of_chief_counsel number release date uilc date cc psi internal_revenue_service national_office legal advice memorandum for michael w bitner associate area_counsel sb_se area from office of the associate chief_counsel passthroughs special industries division subject pre-check the box classification this chief_counsel_advice responds to your memorandum dated june in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x a b state year year year year year issue what is the classification of a pre-check the box business_entity whose corporate charter was dissolved by the state conclusion under pre-check the box law federal_law controls in determining whether a business_entity that is not a per_se_corporation is a corporation for federal tax purposes facts x was incorporated under the laws of state in year a is the sole shareholder of x x was administratively dissolved in year by state for a failure_to_file an annual report x continued to operate its business and hold itself out as a corporation for year year and year x did not file timely corporate_income_tax returns an agent examined the joint returns of a and b a’s spouse for year year and year a and b’s income was adjusted for those years treating x as if it was a’s sole_proprietorship rather than a corporation by year x had been reinstated as a corporation in state under state law the reinstatement related back to and takes effect as of the dissolution date state now considers x to be an active corporation this case would be appealable to the eighth circuit law and analysis sec_301_7701-1 effective in year year and year provided that the classes into which organizations are to be placed for purposes of taxation are determined under the internal_revenue_code under sec_301_7701-1 it is the internal_revenue_code rather than local law which establishes the test or standards which will be applied in determining the classification in which an organization belongs however local law governs in determining whether the legal relationships which have been established in the formation of an organization are such that the standards are met sec_301_7701-2 effective in year year and year provided that to be considered an association an organization must possess certain characteristics ordinarily found in a pure corporation which taken together distinguish it from other organizations these characteristics are associates an objective to carry on business and divide the gains therefrom continuity_of_life centralization of management liability for corporate debts limited to corporate property and free_transferability_of_interests whether a particular organization is to be classified as an association must be determined by taking into account the presence or absence of these characteristics moreover under sec_301_7701-2 associates and an objective to carry on business for joint profit are essential characteristics other than the so-called one-man_corporation and the sole_proprietorship an organization will be classified as an association if the corporate characteristics are such that the organization more nearly resembles a corporation than a partnership or trust see 296_us_344 moreover sec_301_7701-3 of the current regulations provides that in the case of a business_entity that is not described in sec_301_7701-2 or and that was in existence prior to date the entity’s claimed classification will be respected for all periods prior to date if i the entity had a reasonable basis for its claimed classification ii the entity and all members of the entity recognized the federal tax consequences of any change in the entity’s classification within the months prior to date and iii neither the entity nor any member was notified in writing on or before date that the classification of the entity was under examination additionally both pre and post-check the box the service has conferred automatic corporate status on organizations established under designated domestic_corporation statutes see sec_301_7701-2 g_c_m however even if x had not been reinstated the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law whether an organization is to be taxed as a corporation under the code is determined by federal not state law see 269_us_110 287_us_103 and 305_f2d_844 ct_cl cert_denied 373_us_923 a corporation is subject_to federal corporate_income_tax liability as long as it continues to do business in a corporate manner under the sec_301 factors despite the fact that its recognized legal status under state law is terminated see 438_f2d_774 3rd cir and 362_f2d_644 8th cir in lumetta an eighth circuit case the court held that while the status of a corporation whose charter was forfeited for failure_to_file annual statements may possibly have changed under state law its tax status for federal purposes remains the same lumetta pincite see also poplar bluff printing co v commissioner 149_f2d_1 in suburban investment co v commissioner 1_bta_1121 acq iv-2 c b the court held that a corporation that lost its charter and had it retroactively reinstated was entitled to take corporate losses for the period when its charter was forfeited however suburban was decided months prior to burk- waggoner and because it does not address federal tax law the court’s opinion on that issue is unclear in 630_f2d_356 5th cir reversing 70_tc_775 the court held that a retroactive divorce decree under state law did not alter the federal tax treatment of the income earned in a prior year neither of these cases conflict with the proposition that the internal_revenue_code determines entity classification rather than state law 8th cir although the courts have adopted varying approaches to this issue it remains clear that federal_law controls compare 10_tc_616 acq 1948_2_cb_3 if a pre- check the box corporation loses its per se status the factors set forth in sec_301 determine its classification its classification will be respected so long as the entity had a reasonable basis this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by william p o’shea acting associate chief_counsel passthroughs special industries carolyn hinchman gray senior legal counsel branch office of the associate chief_counsel passthroughs special industries
